Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 1 of 18



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


   Bruce Exum, Jr. and Emilie Palmer,                       Case No. 9:19-cv-80121-WM
   individually and on behalf of all others
   similarly situated,                                       PLAINTIFFS’ UNOPPOSED
                                                             MOTION FOR APPROVAL OF
                              Plaintiffs,                    CLASS SETTLEMENT AND FOR
                                                             CERTIFICATION OF SETTLEMENT
   v.                                                        CLASS, AND INCORPORATED
                                                             SUPPORTING MEMORANDUM
   National Tire and Battery and TBC
   Corporation,

                              Defendants.



                                            I.   INTRODUCTION

             In this unopposed motion, Plaintiffs Bruce Exum, Jr. and Emilie Palmer propose to end

  this litigation in a manner that benefits both them and all persons similarly situated. Specifically,

  they seek certification of the following settlement class:

             All persons in the United States and its territories who purchased a tire from
             Defendants or their company-owned subsidiaries during the Class Period for their
             personal use, rather than for resale or distribution, where Defendants did not
             provide them with a registration card, send in a card to the manufacturer for them,
             or electronically transmit their information to the tire manufacturer within 30 days
             of purchase. Excluded from this Class are Defendants’ current or former officers,
             directors, employees, Defendants’ parent entities, or any entity in which
             Defendants have a controlling interest; counsel for Plaintiffs and Defendants; and
             the judicial officer to whom this lawsuit is assigned.

             In addition, Plaintiffs seek final approval of a class-action settlement, consistent with Fed.

  R. Civ. P. 23(b)(2), under which certification here is appropriate. The proposed settlement has

  three principle components of relief, as Defendants have agreed to:              (1) change their tire-

  registration practices (the “Rule 23(b)(2) Relief”); (2) pay an incentive award of $7,500 to each of

  the two class representatives; and (3) pay fees and costs to Plaintiffs’ counsel totaling $645,000,



  546839.6
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 2 of 18



  plus costs for the February 7, 2020 mediation. Under the standards applicable to this motion,

  Plaintiffs respectfully submit that the Court should certify the proposed class for settlement

  purposes; approve the settlement; and, to the extent the Court deems it necessary or otherwise

  would prefer, schedule a final fairness hearing.

             This lawsuit was filed in response to Defendants’ alleged failure to register Plaintiffs’ tires

  by any of the three methods in 49 C.F.R. § 574.8(a)(1). Because Defendants’ tire-registration

  practices and the applicable federal law apply not only to Plaintiffs, but also to other consumers

  who purchased tires from Defendants, Plaintiffs submit that class treatment is appropriate. Thus,

  the Court should grant Plaintiffs’ motion.

                                  II.     SUMMARY OF LITIGATION

             A.     Overview of Allegations

             Plaintiffs’ Complaint alleges that Defendants’ practices in selling tires to Plaintiffs and the

  putative class members violated 49 C.F.R. § 574.8(a)(1). This regulation, enacted by the National

  Highway Traffic Safety Administration (“NHTSA”) to implement the federal Motor Vehicle

  Safety Act (“MVSA”), requires that independent tire dealers and distributors help ensure that tire

  purchasers’ contact and tire information is transmitted to the tires’ manufacturers, so that the

  manufacturers can reach purchasers in the event of a safety recall. Plaintiffs’ Complaint alleges

  claims for breach of implied warranty of merchantability, violation of the Magnuson Moss

  Warranty Act, violation of the Florida Deceptive and Unfair Trade Practices Act, unjust

  enrichment, common-law negligence, negligence per se, and injunctive relief. Relief sought in the

  Complaint includes an order by the Court certifying the case as a class action, plus, among other

  things, injunctive relief, and attorneys’ fees and costs.




  546839.6                                             2
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 3 of 18



             B.     Relevant Procedural History

             This action began with filing of Plaintiffs’ Complaint on January 29, 2019. ECF Dkt.

  No. 1. On May 28, 2019, Defendants filed a motion to dismiss. Doc. No. 30. On August 13, 2019,

  Plaintiffs filed a motion for class certification. Doc. No. 49.

             The Court ordered the Parties to engage in discovery while Defendants’ motion to dismiss

  and Plaintiffs’ motion for class certification were awaiting decision.         Discovery activities

  eventually included production by Defendants of nearly 3,000 documents, motion practice on a

  discovery dispute, and depositions of the Plaintiffs and three of Defendants’ current or former

  employees, including a partial deposition under Fed. R. Civ. P. 30(b)(6).

             On October 2, 2019, in accordance with the provisions of 28 U.S.C. § 636(c), the Parties

  consented to the jurisdiction of Magistrate Judge William Matthewman to manage the matter

  through judgment. Doc. No. 69. The next day, the district court ordered the matter referred to

  Magistrate Judge Matthewman for all further proceedings. Doc. No. 70. On October 8, 2019,

  Magistrate Judge Matthewman issued a revised scheduling order to govern the case. Doc. No. 75.

             On January 28, 2020, the district court largely denied Defendants’ motion to dismiss. The

  following week, the parties resumed participation in a private mediation that they had begun in

  November, 2019. On February 7, 2020, the parties reached a full and final settlement of the

  dispute. Before the Parties agreed on settlement, Plaintiffs were on the verge of filing an Amended

  Complaint per the scheduling order deadline of February 11, 2020, a deadline since abated by the

  Court. See Doc. No. 92.




  546839.6                                           3
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 4 of 18



                                           III.   ANALYSIS

             A.    Legal standards

             Rule 23(e) of the Federal Rules of Civil Procedure requires judicial approval of any

  settlement agreement in a class action. See Fed. R. Civ. P. 23(e). This can involve “a two-step

  process: preliminary approval and a subsequent fairness hearing.”1 In the referenced two-step

  process, the parties submit the proposed settlement to the court for preliminary approval, along

  with any proposed notice to the class.2 If the court grants preliminary approval, the second step of

  the process begins: notice is given to the class members of a final fairness hearing, at which time

  class members and the settling parties may be heard with respect to final court approval.3 When

  notice is not required—a circumstance explained in greater detail below—then it follows that the

  court can approve the settlement without the preliminary step. See infra this motion, section III.F.2

             The decision whether to approve a proposed class action is “committed to the sound

  discretion of the district court.”4 In exercising this discretion, district courts are mindful of the

  “strong judicial policy favoring settlement as well as by the realization that compromise is the

  essence of settlement.”5 This strong public policy is based on a recognition that complex class-

  action litigation like the instant case “can occupy a court’s dockets for years on end, depleting the

  resources of the parties and the taxpayers while rendering meaningful relief increasingly elusive.”

  See U.S. Oil, 967 F.2d at 493.


  1
   Smith v. Wm. Wrigley Jr. Co., No. 09-60646-CIV, 2010 WL 2401149, at *2 (S.D. Fla. June 15,
  2010) (citing Manual for Complex Litigation (“MCL”)).
  2
      Id.
  3
      Id. at *7.
  4
      See In re U.S. Oil & Gas Litig., 967 F.2d 489, 493 (11th Cir. 1992).
  5
    See Wm. Wrigley, 2010 WL 2401149 at *2 n.1; see also U.S. Oil, 967 F.2d at 493 (“Public policy
  strongly favors the pretrial settlement of class action lawsuits.”).


  546839.6                                          4
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 5 of 18



             Because of the two distinct elements contained in this motion—class certification and

  approval of a class-action settlement—two legal standards apply. Rule 23 of the Federal Rules of

  Civil Procedure applies to the class-certification motion:

             A class may be certified “‘solely for purposes of settlement where a settlement is
             reached before a litigated determination of the class certification issue.’” Lipuma v.
             Am. Express Co., 406 F. Supp. 2d 1298, 1314 (S.D. Fla. 2005) (quoting Woodward v.
             NOR-AM Chem. Co., 1996 WL 1063670 *14 (S.D. Ala. 1996)); see also Borcea v.
             Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006). Whether a class is certified
             for settlement or for trial, the Court must find that the prerequisites for class
             certification under Rule 23(a) and (b) of the Federal Rules of Civil Procedure are
             met.6

             While the Court’s class-certification analysis “may ‘entail some overlap with the merits of

  the plaintiffs underlying claim,’ Rule 23 grants courts no license to engage in free-ranging merits

  inquiries at the certification stage.”7 Rather, “[m]erits questions may be considered to the extent—

  but only to the extent—that they are relevant to determining whether the Rule 23 prerequisites for

  class certification are satisfied.”8 “In determining whether the Rule 23 requirements have been

  met for class certification purposes, . . . a district court does not address the merits of the

  claims.”9




  6
      Burrows v. Purchasing Power, LLC, 2013 WL 10167232, *1 (S.D. Fla. Oct. 7, 2013).
  7
      See Amgen Inc. v. Conn. Ret. Plans & Trust Funds, 568 U.S. 455, 466 (2013) (citations omitted).
  8
      Id.
  9
      Drayton v. W. Auto Supply Co., 2002 WL 32508918, at *6 (11th Cir. Mar. 11, 2002) (citing Eisen
  v. Carlisle & Jacquelin, 417 U.S. 156, 178 (1974)).


  546839.6                                             5
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 6 of 18



             Parties seeking class-action certification must satisfy the four requirements of Federal Rule

  of Civil Procedure 23(a), “commonly referred to as numerosity, commonality, typicality and

  adequacy of representation.”10 To that end, Rule 23(a) is satisfied where:

                    the class is so numerous that joinder of all members is impracticable;
                    there are questions of law or fact common to the class;
                    the claims or defenses of the representative parties are typical of the claims
                     or defenses of the class; and
                    the representative parties will fairly and adequately protect the
                     interests of the class.

  Id. at 678.

             In addition, Plaintiffs must satisfy one of the three prongs of Rule 23(b).11 Here, Plaintiffs

  seek certification under Rule 23(b)(2), whose elements are met when Plaintiffs show that “the

  party opposing the class has acted or refused to act on grounds that apply generally to the class, so

  that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as

  a whole . . . .”12

             The purpose behind class actions is to eliminate the potential for repetitious litigation and

  provide small claimants a means of obtaining redress for claims too small to justify individual

  litigation.13 Thus, “[d]oubts regarding the propriety of class certification should be resolved in

  favor of certification,”14 as it is well established that class-action lawsuits were designed to be



  10
    Rosen v. J.M. Auto, Inc., 270 F.R.D. 675, 677 (S.D. Fla. 2009) (citing Amchem Prod., Inc. v.
  Windsor, 521 U.S. 591, 613 (1997)).
  11
       Id. at 678.
  12
       Fed. R. Civ. P. 23(b)(2).
  13
     Wetzel v. Liberty Mut. Ins. Co., 508 F.2d 239, 249 (3d Cir. 1975) (“Any resultant unfairness to
  the members of the class was thought to be outweighed by the purposes behind class actions:
  eliminating the possibility of repetitious litigation and providing small claimants with a means of
  obtaining redress for claims too small to justify individual litigation.”).
  14
       Singer v. AT&T Corp., 185 F.R.D. 681, 685 (S.D. Fla. 1998).


  546839.6                                             6
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 7 of 18



  effective tools for deterring wrongdoing.15 This case, involving a defendant’s common practice

  and relatively small individual damages allegedly inflicted on large numbers of people, presents a

  classic example of appropriate circumstances for class certification.

             B.     Plaintiffs’ Standing

             Though not found in the actual text of Rule 23, “[i]t is well-settled that prior to the

  certification of a class, and technically speaking before undertaking any formal typicality or

  commonality review, the district court must determine that at least one named class representative

  has Article III standing to raise each class subclaim.”16 “To have standing, a plaintiff must show:

  (1) an ‘injury-in-fact,’ (2) a causal connection between the alleged injury and defendant’s

  challenged action, and (3) that ‘the injury will be redressed by a favorable decision.’”17 In denying

  Defendants’ Motion to Dismiss, the Court concluded that the Complaint contains sufficient factual

  allegations regarding the requisite element of standing. Dkt. No. 84 at 8–14.

             C.     Plaintiffs Satisfy Rule 23(a)(1)–(4)

                    1.     Numerosity

             Rule 23(a)(1) requires there be a sufficient number of class members to make joinder

  impracticable. “Under Rule 23(a)(1), the numerosity requirement is met if joinder of all members

  is impracticable. This requirement does not demand that joinder would be impossible, but rather



  15
     See In re Checking Account Overdraft Litig., 830 F. Supp.2d 1330, 1355 n.24 (S.D. Fla. 2011)
  (“As one of Plaintiffs’ experts opined, ‘in small-stakes cases, the most important function of the
  class action device is not compensation of class members but deterrence of wrongdoing ... [and] if
  defendants did not pay someone—even third parties like cy pres charities—for such harms, then
  defendants would have every incentive to cause such harms in the future...’”) (citation omitted;
  alterations in original).
  16
       Prado-Steiman ex rel. Prado v. Bush, 221 F.3d 1266, 1279 (11th Cir. 2000).
  17
     Cty. of Monroe, Fla. v. Priceline.com, Inc., 265 F.R.D. 659, 666 (S.D. Fla. 2010) (quoting Shotz
  v. Cates, 256 F.3d 1077, 1081 (11th Cir. 2001)).


  546839.6                                          7
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 8 of 18



  that joinder would be extremely difficult or inconvenient.” 18 While there is no hard and fast

  numeric requirement, “generally less than twenty-one is inadequate, more than forty adequate,

  with numbers in between varying according to other factors.”19 The “sheer number of potential

  class members may warrant a conclusion that Rule 23(a)(1) is satisfied.”20 “The Court may also

  consider factors such as the geographic diversity of the class members, the nature of the action,

  the size of each plaintiff’s claim, judicial economy and the inconvenience of trying individual

  lawsuits, and the ability of individual class members to bring individual lawsuits.”21 The “sheer

  number of potential class members may warrant a conclusion that Rule 23(a)(1) is satisfied.”

  Diakos v. HSS Sys., LLC, 137 F. Supp. 3d 1300, 1308 (S.D. Fla. 2015).

             Here, Defendants’ volume of sales and the number of purchases by the proposed Class is

  easily large enough to meet the numerosity standard. In their responses to interrogatories,

  Defendants stated that they had sold tires to more than a thousand customers each year during the

  relevant period. Doc. No. 49-1 (responses to interrogatories 1, 2). Accordingly, Plaintiffs submit

  that numerosity is present here.

                    2.      Commonality

             Rule 23(a)(2) demands that there be “questions of law or fact common to the class.”22 This

  does not require that all the questions of law and fact raised by the dispute be common, or




  18
       Israel v. Avis Rent-A-Car Sys., Inc., 185 F.R.D. 372, 377 (S.D. Fla. 1999).
  19
    Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir.), cert. denied, 479 U.S. 883
  (1986).
  20
       Rosen, 270 F.R.D. at 680 (internal quotation marks and citation omitted).
  21
   Muzuco v. Re$ubmitlt, 2013 WL 4566305, *6 (S.D. Fla. Aug. 28, 2013) (internal quotation
  marks omitted).
  22
       Fed. R. Civ. P. 23(a)(2).


  546839.6                                           8
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 9 of 18



  that the common questions of law or fact predominate over individual issues.23 It requires

  only that “there be at least one issue whose resolution will affect all of a significant number

  of the putative class members.”24 The commonality requirement is thus a “low hurdle.”25 For

  purposes of Rule 23(a)(2), “[e]ven a single [common] question will do.”26

             The test is met here. In Sharf v. Financial Asset Resolution, LLC, the court found that

  “Plaintiff’s contention that all class members received the same form collection letter is sufficient

  to establish commonality.”27 Here, similarly, there is a common issue because Plaintiffs and class

  members were subjected to the same tire-registration practices of the two Defendants, with no

  registration cards handed to customers and no tire-registration information transmitted by

  Defendants (either in paper or electronic form) to the manufacturers within 30 days as required by

  49 C.F.R. § 574.8(a)(1).

                      3.    Typicality

             Rule 23(a)(3) requires that the claims of the representative party be typical of the claims of

  the class. “A class representative must possess the same interest and suffer the same injury as the

  class members in order to be typical under Rule 23(a)(3). Typicality measures whether a sufficient

  nexus exists between the claims of the named representatives and those of the class at large.”28




  23
     Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009) (internal quotation marks and
  citations omitted).
  24
       Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1355 (11th Cir. 2009).
  25
       Id. at 1356.
  26
       Wal-Mart Stores v. Dukes, 564 U.S. 338, 359 (2011).
  27
    295 F.R.D. 664, 669–70 (S.D. Fla. 2014) (citing Klewinowski v. MFP, Inc., No. 8:13-cv-1204-
  T-33TBM, 2013 WL 5177865, at *2 (M.D. Fla. Sept. 12, 2013)).
  28
   Busby v. JRHBW Realty, Inc., 513 F.3d 1314, 1322 (11th Cir. 2008) (citations, internal quotation
  marks and brackets omitted).


  546839.6                                             9
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 10 of 18



   Typicality is present when the claims arise from the same “event or pattern and are based on the

   same legal theory.”29 The typicality test “is not demanding.”30

              Courts’ analysis of typicality and commonality are often merged; however, the Eleventh

   Circuit has “distinguished the two concepts by noting that, traditionally, commonality refers to the

   group characteristics of the class as a whole, while typicality refers to the individual characteristics

   of the named plaintiff in relation to the class.”31

              Again, Plaintiffs satisfy this standard. Their claims are typical of the class: They are

   members of their proposed Class and have suffered the same alleged injury—failure of Defendants

   to follow the applicable tire-registration rule so that they can be reached by tire manufacturers.

                     4.      Adequacy

              The final requirement of Fed. R. Civ. P. 23(a)(4) is that the representative parties will fairly

   and adequately protect the interests of the class. “Rule 23(a)(4) requires that the representative

   party in a class action ‘must adequately protect the interests of those he purports to represent.’”32

   There are two distinct questions: (1) Will the class representative(s) adequately prosecute the

   action, and (2) is there any substantial conflict of interest between the representatives and the

   class.33 Here, the answer to both questions is “yes.” Plaintiffs’ claims are identical to the other




   29
        Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984).
   30
        In re Disposable Contact Lens Antitrust Litig., 170 F.R.D. 524, 532 (M.D. Fla. 1996).
   31
     Vega, 564 F.3d at 1275 (citation, internal quotation marks and brackets omitted). See also Sharf,
   295 F.R.D. at 670 (“The Court agrees with Plaintiff that the sending of form debt collection letters
   demonstrates typicality.”).
   32
      Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (citing Phillips
   v. Klassen, 502 F.2d 362, 365 (D.C. Cir. 1974)).
   33
        See Valley Drug, 350 F.3d at 1189.


   546839.6                                             10
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 11 of 18



   members of the class and they seek no preferential treatment. Their interests are not antagonistic

   to those of the class.34

              As to counsel’s adequacy, “[a]bsent specific proof to the contrary, the adequacy of class

   counsel is presumed.”35 Some authorities even state that the burden is on the defendant to prove

   that plaintiff’s counsel is not adequate.36 Here, Plaintiffs’ counsel has submitted a declaration

   (filed contemporaneously with this memorandum) that demonstrates adequacy.

              D.     Plaintiffs Satisfy Rule 23(b)(2)

              Besides satisfying all of the elements of Fed. R. Civ. P. 23(a), Plaintiffs must satisfy one

   of the three prongs of Fed. R. Civ. P. 23(b). In this case, Plaintiffs meet the requirements of Fed.

   R. Civ. P. 23(b)(2).

              A class may be certified under Rule 23(b)(2) if “the party opposing the class has acted or

   refused to act on grounds generally applicable to the class, thereby making appropriate final

   injunctive relief or corresponding declaratory relief with respect to the class as a whole.”37


   34
      Although Defendants earlier objected to Emilie Palmer’s typicality as a class representative
   because she is the mother of Plaintiff’s counsel Christopher C. Kessler, this does not foil typicality.
   First, Palmer demonstrated no conflict with the class interests in litigating this case. Second, even
   if Palmer were considered to have a conflict making her atypical, Exum is sufficient as the
   remaining class representative. “To meet the typicality requirement, there must be at least one
   class representative who has been injured by and has a claim against each and every defendant.” 5
   MOORE’S § 23.24(6)(a) & n.17 (citing Thompson v. Bd. of Educ. of Romeo Cmty. Schs., 709 F.2d
   1200, 1204–05 (6th Cir. 1983); Freeman v. Delta Airlines, Inc., No. 215CV160WOBCJS, 2019
   WL 2495471, at *17 (E.D. Ky. June 14, 2019).
   35
     Diakos, 137 F. Supp. 3d at 1309 (quoting In re Seitel, Inc. Sec. Litig., 245 F.R.D. 263 (S.D. Tex.
   2007)).
   36
     E.g., Ballan v. Upjohn Co., 159 F.R.D. 473, 487 (W.D. Mich. 1994). Cf. Walton v. Franklin
   Collection Agency, Inc., 190 F.R.D. 404, 410 (N.D. Miss. 2000) (“While the burden in a class
   certification motion is on the Plaintiffs, the adequacy of the putative representatives and of
   Plaintiffs’ counsel is presumed in the absence of specific proof to the contrary.”) (internal citations
   omitted).
   37
     Fed. R. Civ. P. 23(b)(2); see also Holmes v. Continental Can Co., 706 F.2d 1144, 1155
   (11th Cir. 1983) (“[T]he claims contemplated in a [Rule 23](b)(2) action are class claims,

   546839.6                                           11
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 12 of 18



              Under the circumstances of the proposed settlement (discussed below), certification

   under Rule 23(b)(2) makes sense in this case. Here, Plaintiffs have achieved a significant change

   in Defendants’ practices that will further protect tens of thousands of drivers and their

   passengers, and perhaps even more than that, by enhancing the process of making tire purchasers

   reachable by tire manufacturers in the event their tires are recalled. This is classic 23(b)(2) relief.

              E.     The Court Should Appoint the Undersigned Law Firm as Class Counsel

              Under Fed. R. Civ. P. 23(g), “a court that certifies a class must appoint class counsel.” In

   this case, Plaintiffs request that the Court appoint their attorneys as class counsel: Cuneo Gilbert

   & Laduca, LLP; Lockridge Grindal Nauen PLLP, McDougall LawFirm, LLC, and the Chaikin

   Law Firm PLLC. In appointing class counsel, the Court must consider the following factors:

              (i) the work counsel has done in identifying or investigating potential claims in
              the action;

              (ii) counsel’s experience in handling class actions, other complex litigation, and
              the types of claims asserted in the action;

              (iii) counsel’s knowledge of the applicable law; and
              (iv) the resources that counsel will commit to representing the class.38
              Here, proposed Class Counsel thoroughly investigated the claims and background

   concerning Plaintiffs’ tire purchases before filing their Complaint, filed a substantive opposition

   to Defendants’ motion to dismiss and overcame the motion, and engaged in discovery as quickly

   as possible. As demonstrated in Exs. B, C, D, and E to the Declaration of Robert K. Shelquist,

   proposed Class Counsel have served and successfully litigated as lead counsel or co-counsel in

   numerous similar consumer class actions, and demonstrated their understanding of Florida and



   claims resting on the same grounds and applying more or less equally to all members of the class.”)
   (emphasis in original).
   38
        Fed. R. Civ. P. 23(g)(1)(A).


   546839.6                                            12
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 13 of 18



   federal law in their motion-to-dismiss briefing. Proposed Class Counsel have devoted a significant

   amount of time to this case and achieved an excellent outcome for Plaintiffs, Class members, and

   the public. Plaintiffs’ attorneys have demonstrated that they are capable of prosecuting this action.

   Plaintiffs’ attorneys therefore warrant appointment as class counsel.

              F.     The Court Should Approve the Settlement

                     1.    The Proposed Settlement

              The proposed settlement of this case has three distinct components. First, Defendants

   have agreed to change their tire-registration practices as of the date agreed upon in the Parties’

   settlement agreement. As detailed in the Settlement Agreement, the Rule 23(b)(2) Relief

   contemplates that Defendants will either hand a paper tire-registration card to tire purchasers, or

   else if Defendants contemplate directly transmitting purchasers’ information to tire

   manufacturers on paper or by electronic means, then include a statement on purchasers’ invoice

   notifying them of Defendants’ alternate transmission method. Second, Defendants will pay an

   incentive award of $7,500 to each of the two class representatives for the time and effort they

   invested in this action (e.g. responding to discovery, being deposed, and attending both in-person

   mediation sessions), and for the benefits their efforts have provided to the Settlement Class.

   Third, Defendants will pay fees and costs to Plaintiffs’ counsel totaling $645,000, and costs for

   the mediation held February 7, 2020 in Miami, Florida with mediator Rodney Max.

                     2.      Notice

              When the proposed class settlement is under Rule 23(b)(2) notice to the class is not required

   when, as in this case “there is cohesiveness or unity in the class and the representation is




   546839.6                                            13
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 14 of 18



   effective…” 39 Notably, in its comments on the 2003 amendments to Rule 23, the advisory

   committee observed that the “cost of providing notice [in a (b)(2) class] could easily cripple actions

   that do not seek damages.”40 Thus, the 2003 committee concluded that the court “may decide not

   to direct notice after balancing the risk that notice costs may deter the pursuit of class relief against

   the benefits of notice.”41 Courts have decided not to require notice to a class in Rule 23(b)(1) or

   23(b)(2) suits for various reasons, including when its members were too numerous. Id.42 Notice

   has been held not necessary in (b)(1) or (b)(2) class actions where class members could be or were

   notified by other means.43

              Here, there is cohesiveness and unity in the class in that all were purchasers of tires from

   Defendants and were affected essentially the same way by Defendants’ tire-registration practices.

   Additionally, the Class Members’ representation by Plaintiffs and Plaintiffs’ counsel has been

   effective. Therefore, no formal notice is necessary. Notice also will be essentially achieved by

   Defendants’ changed practices to notify tire purchasers on their invoices that Defendants have

   directly registered the tires with manufacturers. Finally, pursuant to 28 U.S.C. § 1715, Defendants




   39
     7B Fed. Prac. & Proc. Civ. § 1793 (3d ed.), Orders Relating to the Conduct of Class Actions—
   Protecting the Members of the Class: Notice (citing advisory committee note).
   40
        Advisory Committee Notes on Rules, 2003 amendment.
   41
        Id.
   42
     See Childs v. U.S. Bd. of Parole, 511 F.2d 1270, 1276 (D.C. Cir. 1974) (affirming decision that
   notice provision did not apply as to (b)(2) class) (citing Eisen, 417 U.S. at 177 n. 14); Leist v.
   Shawano Cty., 91 F.R.D. 64, 69 (E.D. Wis. 1981) (notice to certain members of class not required
   “because they are just too numerous”); Mungin v. Fla. E. Coast Ry. Co., 318 F. Supp. 720, 732
   (M.D. Fla. 1970) (perceiving “no requirement nor authority” justifying notice to class), aff’d, 441
   F.2d 728 (5th Cir. 1971);.
   43
        See 6A Fed. Proc. L. Ed. § 12:308, Due-process requirements.


   546839.6                                           14
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 15 of 18



   will provide the requisite CAFA Notice of this Class Action Settlement to the applicable federal

   and state officials.44

                     3.      The Settlement Should be Approved

              In reviewing the Stipulation and Settlement Agreement for final approval, this Court must

   determine whether it is “within the range of fair, reasonable and adequate.”45 A district court has

   broad discretion with respect to the approval of class-action settlements, and the court’s decision

   is reviewed for an abuse of discretion.46 The Court, however, “should always review the proposed

   settlement in light of the strong judicial policy that favors settlements.”47 Where, as here, the

   proposed settlement is the result of serious, arms’-length negotiations between the parties, has no

   obvious deficiencies, falls within the range of possible approval, achieves favorable outcomes for

   plaintiffs and the class, and does not grant preferential treatment to Plaintiffs or other segments of

   the class, courts generally grant approval.48

              This case satisfies all of these standards. The value of the injunctive relief alone, involving

   substantial changes to Defendants’ tire-registration practices, which will in turn lessen alleged

   dangers to Plaintiffs, the Class, and the public, warrants approval.




   44
       The Parties respectfully suggest that the Court defer entering a final approval order (or
   scheduling a final approval hearing) until 100 days after the Parties’ March 12, 2020 deadline to
   file the settlement documents. Specifically, Defendants have 10 days to effectuate the CAFA
   Notice once Plaintiffs file their motion for approval. See 28 U.S.C. § 1715(b). Then, under 28
   U.S.C. § 1715(d), a final approval should not be issued until 90 days after the CAFA Notice is
   issued.
   45
        Diakos, 137 F. Supp. 3d at 1311.
   46
        See, e.g., In re Sunbeam Sec. Litig., 176 F. Supp. 2d 1323, 1329 (S.D. Fla. 2001).
   47
        Id. (internal citation omitted).
   48
      See, e.g., Williams Foods, Inc. v. Eastman Chem. Co., 2001 WL 1298887, *3–5 (D. Kan. Aug.
   8, 2001).


   546839.6                                             15
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 16 of 18



                                           IV.     CONCLUSION

              Plaintiffs have satisfied all the elements of Rule 23. Thus, Plaintiffs respectfully request

   that the Court certify the proposed class, grant the motion for approval, or, in the alternative, set a

   date for a Fairness Hearing.

   Dated: March 12, 2020                                   Respectfully submitted,

                                                           /s/ Jordan L. Chaikin
                                                           Jordan L. Chaikin
                                                           Florida Bar Number: 0878421
                                                           CHAIKIN LAW FIRM PLLC
                                                           2338 Immokalee Road, Suite 170
                                                           Naples, FL 34110
                                                           Tel: (239) 470.8338
                                                           Fax: (239) 204.2425
                                                           jordan@chaikinlawfirm.com

                                                           CUNEO GILBERT & LADUCA, LLP
                                                           Charles J. LaDuca
                                                           Brendan S. Thompson
                                                           Yifei (“Evelyn”) Li
                                                           4725 Wisconsin Avenue, NW, Suite 200
                                                           Washington, DC 20016
                                                           Tel: (202)789-3960
                                                           charles@cuneolaw.com
                                                           brendant@cuneolaw.com
                                                           evelyn@cuneolaw.com

                                                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                                           Robert K. Shelquist, #021310X (MN)
                                                           Eric N. Linsk, #0388827 (MN)
                                                           100 Washington Avenue South, Suite 2200
                                                           Minneapolis, MN 55401
                                                           Tel: (612) 339-6900
                                                           Fax: (612) 339-0981
                                                           rkshelquist@locklaw.com
                                                           rapeterson@locklaw.com
                                                           rnlinsk@locklaw.com




   546839.6                                           16
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 17 of 18



                                            MCDOUGALL LAW FIRM, LLC
                                            J. Olin McDougall, II
                                            Post Office Box 1336
                                            115 Lady’s Island Commons
                                            Beaufort, SC 29901-1336
                                            Tel: (843) 379-7000
                                            Fax: (843) 379-7007
                                            lin@mlf.law

                                            Attorneys for Plaintiffs




   546839.6                            17
Case 9:19-cv-80121-WM Document 95 Entered on FLSD Docket 03/12/2020 Page 18 of 18



                                       CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of the foregoing has been electronically filed

   with the clerk of court this 12th day of March 2020, by using the CM/ECF system, which will send

   notice of electronic filing to all parties of record.

   By: /s/ Jordan L. Chaikin
   Jordan L. Chaikin
   Florida Bar Number: 0878421
   CHAIKIN LAW FIRM PLLC
   2338 Immokalee Road, Suite 170
   Naples, FL 34110
   Tel: (239) 470.8338
   Fax: (239) 204.2425
   jordan@chaikinlawfirm.com

   Counsel for Plaintiffs




   546839.6                                           18
